               Case 4:18-cr-00223-RCC-DTF Document 261 Filed 06/11/19 Page 1 of 1


                                            UNITED STATES DISTRICT COURT
                                                               DISTRICT OF ARIZONA

United States of America,
                                                       ,,I      FILED                LODGED
                                                                RECEIVED             COPY
PLAINTIFF,                                                                                ::

                                                                                                               CR 18-00223-RCC-DTF
        vs.                                                      JUN 1 1      2019
                                                                                                               WITNESS LIST
                                                      BY
                                                           °:s~efRK  US DISTRICT COURT
                                                                 DISTRICT OF ARIZONA
                                                                                       DEP
                                                                                           UTY
                                                                                                 .
Scott Daniel Warren
DEFENDANT.                                                   u
 PRESIDING JUDGE                                       COURTROOM DEPUTY                                             COURT REPORTER
 Hon. Raner C. Collins                                 Sherry Gammon                                                Erica McQuillen
 HEARING DATE(S)                                       PLAINTIFF ATTORNEY(S)                                        DEFENDANT ATTORNEY(S)
 May 29, 2019                                          Anna R. Wright;                                              Gregory J. Kuykendall;
                                                       Nathaniel J. Walters                                         Amy P. Knight
                                                                                                                                                             UNDER
 PLF    DFT      DATE SWORN                DATE APPEARED                                                  WITNESS                                             RULE_

 1               5/e_c.t/ I "J            _x;-hA~ s/?:rJ·, c John Marquez, United States Border Patrol                                                       ✓
 2              f';}:r}      IQ           5/30_· -. t.,faj,q Brendan Bums, United States Border Patrol                                                        ✓
 3
                       -                                           Argelia Robles, United States Border Patrol
 4                                                                 Ned Ewing, United States Border Patrol
 5            uJ3)1C\                     ul3)1DJ                  Rogelio Velasco, United States Border Patrol                                              ✓
                .
 6                                                                 Robert Hertzberg, United States Border Patrol
 7
 8
              ~,~1. °'
              1/ ;·   r. '<; ,len Aerrl
                                          51~119
                                          i• (~lit!
                                                                   Andrew Beglin, United States Border Patrol
                                                                    Jose Sacaria-Godoy
                                                                                                                                                             V
 10           v rn 1,r\rn rlo..cn         ,.1 ~110                 Kristian Perez-Villanueva
 11             tv/t1lre?i                1oltol1q                 t:;.e_-r~,clo   ro..   rrcisco
                                                                                                     I
                                                                                                         Ll.f'I ;.IPrl <.\./.m 1-P !;: -&rdp.,../?a irl\ \   ✓
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
